MEMORANDUM **
Christine Baker appeals pro se from the district court’s judgment dismissing her action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq., and other federal and state laws, as a sanction for violating the court’s confidentiality order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir.1987). We affirm.
The district court did not abuse its discretion by dismissing the action with prejudice after weighing the pertinent factors and evaluating alternatives to dismissal. See id. (addressing factors to consider in determining whether a district court abused its discretion by dismissing an action under Fed.R.Civ.P. 37(b)(2) or 41(b)).
Baker’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.